Name: Commission Regulation (EC) NoÃ 897/2007 of 27 July 2007 amending Regulation (EC) NoÃ 1623/2000 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  agricultural activity
 Date Published: nan

 28.7.2007 EN Official Journal of the European Union L 196/20 COMMISSION REGULATION (EC) No 897/2007 of 27 July 2007 amending Regulation (EC) No 1623/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), in particular Articles 33 and 36 thereof, Whereas: (1) The second subparagraph of Article 13(1) of Commission Regulation (EC) No 1623/2000 (2) grants a derogation under the aid scheme for grape must used to enrich wine for musts from wine-growing zones elsewhere than in wine-growing zones C III(a) and C III(b), which is due to expire at the end of the 2006/2007 wine year. Pending a more radical change to the aid scheme in the context of the reform of the common organisation of the market in wine scheduled for the 2008/2009 wine year, this derogation should be extended until the end of the 2007/2008 wine year. (2) The fourth subparagraph of Article 52(1) of Regulation (EC) No 1623/2000 provides for a derogation from the distillation arrangements for wine obtained from grapes of varieties classified as both wine-grape varieties and varieties for the production of spirits distilled from wine with a designation of origin for the 2001/2002 to 2006/2007 wine years. The derogation concerns the volume of the quantity normally produced. Pending a more radical change to these arrangements in the context of the reform of the common organisation of the market in wine scheduled for the 2008/2009 wine year, this derogation should be extended until the end of the 2007/2008 wine year. (3) The first subparagraph of Article 63a(2) of Regulation (EC) No 1623/2000 fixes a percentage of production which producers may offer for the distillation of wine into potable alcohol. This percentage should be fixed for the 2007/2008 wine year. (4) Regulation (EC) No 1623/2000 should therefore be amended accordingly. (5) Since the new wine year begins on 1 August 2007, this Regulation should apply from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1623/2000 is amended as follows: 1. in the second subparagraph of Article 13(1), 2003/2004 to 2006/2007 is replaced by 2003/2004 to 2007/2008. 2. in the fourth subparagraph of Article 52(1), 2001/2002 to 2006/2007 is replaced by 2001/2002 to 2007/2008. 3. the last sentence of the first subparagraph of Article 63a(2) is replaced by the following: For the 2004/2005, 2005/2006, 2006/2007 and 2007/2008 wine years, that percentage shall be 25 %.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 2016/2006 (OJ L 384, 29.12.2006, p. 38).